Citation Nr: 1829305	
Decision Date: 05/29/18    Archive Date: 06/12/18

DOCKET NO.  09-26 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service connected disability.

2.  Entitlement to service connection for a disorder manifested by dizziness, to include as secondary to service-connected disability.

3.  Entitlement to service connection for headaches, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Cruz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to May 1969.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This case was previously before the Board in October 2010, January 2015, and March 2016, on which occasions it was remanded for further development.

The Veteran presented testimony at a Board hearing in March 2010.  A transcript of the hearing is associated with the Veteran's claims folder. 


FINDINGS OF FACT

1.  The Veteran's hypertension is neither proximately due to nor aggravated beyond its natural progression by his service connected major depressive disorder, and is not otherwise related to an in-service injury, event, or disease.

2.  The weight of the evidence does not show any current disability manifested by dizziness.

3.  The weight of the evidence shows that the Veteran's headache disorder is aggravated by his major depressive disorder.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  38 U.S.C. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.310.

2.  The criteria for service connection for a disability manifested by dizziness have not been met.  38 U.S.C. §§ 1110, 5107; 38 C.F.R. §§ 3.303.

3.  The criteria for service connection for a headache disorder have been met.  38 U.S.C. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to provide claimants with notice and assistance in substantiating 
a claim.  The VA provided the Veteran with a notice letter in June 2007.  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  The Veteran was afforded VA examinations in November 2010, August 2015, April 2016, November 2016, and a VHA opinion in December 2017.  

Given the foregoing, the Board will proceed to the merits of the appeal.

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  Further, a disability which is aggravated by a service-connected disorder may be service connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).  In order to establish entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

If a veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, such as arthritis, if the disease becomes manifest to a compensable degree within one year after service.  38 U.S.C. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Hypertension

Regulations define hypertension for VA purposes.  Specifically, hypertension exists where diastolic blood pressure is predominantly 90 or more or systolic blood pressure is predominantly 160 or more.  Hypertension must be confirmed by readings taken two or more times on three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

The Veteran is currently diagnosed with hypertension.  Indeed, as noted below, several VA examiners confirmed the diagnosis.  As such, the first requirement for service connection has been met.  38 C.F.R. § 3.303.  The remaining issue is whether it had its onset in active service or is otherwise causally connected to active service.

The Veteran contends that his hypertension manifested within one year of service.  He has reported being treated for hypertension on a continuous basis since he was first diagnosed by his private physician in1969.  These records are unavailable for review because the practice closed.  The record also contains two occasions when he reported being diagnosed with hypertension in his late twenties, or approximately 1975, and in 1980, rather than within the year after separation from service (which would be May 1970).  3/31/2010 Hearing Testimony, at 9; 11/17/2010 VA Examination; 11/30/2007 VA 21-4138 Statement in Support of Claim.

The service treatment records show that blood pressure was 130/78 at entrance into service in March 1965 and was 134/90 at separation from service in May 1969.  In June 1965, his blood pressure was recorded as 132/70.  2/13/2015 STR-Medical, at 6-8, 13-14, 22.

The Veteran was afforded a VA examination in November 2010 and an opinion was issued in June 2012.  He reported that he was diagnosed in his late twenties.  The examiner opined that his hypertension was less likely than not incurred in or caused by service.  There was no evidence that the Veteran was diagnosed or treated for hypertension during or within one year of active military service.  There was one recorded blood pressure in the service treatment records which was within normal limits.  Additionally, he reported being diagnosed in his late twenties, which would have been past the one-year period.  11/17/2010 VA Examination, at 1; 6/14/2012 VA Examination, at 11-13.

In August 2015, a VA examiner opined that his hypertension was less likely caused or incurred in service.  It was explained that the Veteran's systolic blood pressure was mildly elevated at entrance and separation examination.  While he reported that he saw a doctor soon after separation, there was no evidence that he received blood pressure medication during or within a year after military separation.  The first medical evidence was in 1997.  The examiner also determined that it was less likely than not that his hypertension was caused or aggravated by his coronary artery disease (CAD)/ischemic heart disease(IHD).  There is a strong link between hypertension and CAD with hypertension being a contributing factor to the development of CAD.  Based on clinical review of medical literature, coronary artery disease does not cause or aggravate hypertension.  It was further determined his hypertension was not caused or aggravated by posttraumatic stress disorder and he did not meet the criteria for the mental disorder.  8/19/2015 C&P Examination, at 13-14

An April 2016 examination with a November 2016 addendum reflected a negative opinion determining that hypertension was less likely as not caused or aggravated by IHD, or any other service connected disability, or a psychiatric disability.  It was explained that there is no scientific evidence showing a direct causal nexus between the dynamics of CAD and consequent development of the condition of hypertension which signifies the force of pressure exerted upon the arteries.  There was also no medical evidence of record to show that he was diagnosed with hypertension at any time during or within the year duration post his active duty.  5/5/2016 C&P Examination; 11/30/2016 C&P Examination.

A VHA opinion was obtained in December 2017.  The clinician opined that it was less likely than not that the Veteran's hypertension began in service or during the presumption period of one year after service.  Of the three documented blood pressure readings in the service, there was only on abnormal blood pressure reading that showed a diastolic number of 90.  An isolated elevated blood pressure reading is insufficient to diagnose hypertension.  Therefore, he did not meet the criteria to diagnose hypertension in the service.  Regarding the presumption period, by his own report, he was not diagnosed until his late twenties.  Even if the date was incorrectly recalled, there was also no objective medical evidence that he was on hypertensive medication within one year of separation.  Further, it was less likely as not caused or aggravated by his depression.  1/22/2018 BVA Letter.

The December 2017 clinician also determined that it was less likely that his hypertension was caused or aggravated by his major depressive disorder.  The preponderance of literature research available to date failed to delineate a cause and effect relationship between depression and subsequent hypertension.  In the literature there was an association between antidepressants use and the development of hypertension.  However, the Veteran's case file provided no indication that he was prescribed antidepressants for depression during a timeframe that would have preceded his self-reported initial diagnosis of hypertension.  Per medical treatment records, his blood pressure readings while on antidepressant medications were within normal limits.  While there have been studies that show depression can cause fluctuating blood pressure readings, during the times that the medical records showed the Veteran had aggravation of depression and/or anxiety, there were no readings that showed an elevated blood pressure.  Id.

The December 2017 VHA opinion shows adequate consideration of the relevant evidence and appears to be based on sound medical judgment.  As such, it is worthy of considerable probative weight.

The Board acknowledges the Veteran's hearing testimony and statement in support of claim wherein he repeats his assertion that his hypertension had its onset within a year of active service, as shown by the instances of elevated readings in active service and his assertions that his disorder is secondarily caused or aggravated by a service connected disability.  The Board also acknowledges that the Veteran is fully competent to report any symptoms he personally experienced, to include blood pressure readings he may have taken himself, and to report what a physician told him.  See 38 C.F.R. § 3.159(a)(2).  On the other hand, the Board finds that whether a particular blood pressure reading, or series of readings, constitutes hypertension requires medical training.  See Jandreau, 492 F. 3d 1372; 38 C.F.R. § 3.159(a)(1).  The evidence of record refutes the Veteran's assertions that he was diagnosed within a year of active service or that it is secondarily caused or aggravated by a service connected disability.  Furthermore, he has not submitted competent evidence to establish such a link.

In light of all of the above, the Board finds that the preponderance of the evidence is against a finding that hypertension manifested to at least to a compensable degree within one year of separation from active service or is otherwise causally connected to active service or secondary to a service connected disability.  Hence, the claim is denied on a direct, presumptive and a secondary basis.  38 C.F.R. §§ 3.303, 3.307(a), 3.309(a), 3.310.  The preponderance of the evidence is against the claim and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107 (b).

Disorder manifested by Dizziness

The Veteran contends that he first experienced dizziness during service and that dizziness continued to the present day.  He indicated that he had dizzy spells during boot camp and experience dizziness as a result of stress.  There are no records of treatment dizziness in service, but the Veteran contends that he was treated with aspirin for these issues. 3/31/2010 Hearing Testimony, at 4-5.

The Veteran's VA medical records show some relationship between his mental state and symptoms of dizziness, headaches, and elevated blood pressure.  In January 2002, he presented for complaints of dizziness, and lightheadedness, and chest pain.  He was diagnosed with "exertional dizziness" but it was noted that it may be related to anxiety.  It was also noted that he had a history of hypertension.  His blood pressure at the time of the visit was 130/80.  In May 2004, the Veteran complained of being depressed and reported experiencing vertigo when he changed position or rapidly turned his head.  His blood pressure was 120/73.  In February 2006, the Veteran presented to VA and complained of dizziness and headaches while he was feeling anxious the night before.  His blood pressure reading at the time of the visit was 125/83 while standing.  6/24/2009 Medical Treatment Record-Government Facility, at 170, 181' 11/27/2007 Medical Treatment Record-Government Facility, at 4.

The Veteran was afforded a VA examination in November 2010 with an opinion provided in June 2012.  He did not report previous or current dizziness.  As he reported no dizziness, no opinion was given.  11/17/2010 VA Examination, at 3; 6/14/2012 VA Examination, at 13.

In August 2015, a VA examiner opined that it was less likely that a disability manifested by dizziness had its onset or was caused by military service as there was no evidence in service treatment records upon which a nexus could be made.  Dizziness was also not caused or aggravated by hypertension as there was no evidence in medical records that patterns of low or high blood pressure existed during episodes of dizziness.  Blood pressures were unremarkable at the times of reported dizziness.  Dizziness was also less likely than not caused or aggravated by ischemic heart disease.  It was explained that dizziness is a symptom, rather than a diagnosis.  There was a lack of evidence that the Veteran experienced dizziness associated with acute myocardial infarction or that he experienced chest pain during an episode of dizziness.  8/19/2015 C&P Examination, at 14-15.

In October 2015, the Veteran was admitted to the hospital with complaints of dizziness.  He was diagnosed with Vertebral A disease and TIA/CVA and started on Coumadin.  4/8/2016 CAPRI, at 123.

An April 2016 examination with a November 2016 addendum reflected a negative opinion determining that the Veteran's dizziness was less likely than not caused or aggravated by his IHD, a psychiatric disability, hypertension, or any other service connected disability.  5/5/2016 C&P Examination; 11/30/2016 C&P Examination.

A VHA opinion was obtained in December 2017.  The clinician determined that it was less likely that the Veteran had a chronic disability manifested by dizziness at any point during the claims period.  It was explained that vertigo and dizziness are descriptors of a symptom, but do not indicate the underlying cause of the symptom.  According to the medical records there was only mention of isolated incidents of vertigo/dizziness, some of which were described as related to exertion.  There was also a diagnosis of benign paroxysmal positional vertigo (BPPV).  BPPV is not generally considered to be a chronic medical condition.  While dizziness or vertigo appeared to have been a symptom during the isolated incident when the Veteran was diagnosed with a transient ischemic attack (TIA), a TIA or underlying vascular abnormality associated with TIA would not have caused dizziness for decades prior to the diagnosis.  1/22/2018 BVA Letter.

The December 2017 clinician also determined that it was less likely that any chronic disability manifested by dizziness was caused or aggravated by service connected depression.  The medical literature did not indicate any strong causal relationship between the symptom of dizziness and depression.  There were also no documented medical records from a treating provider that indicated that the Veteran suffered from a chronic disability manifested by dizziness, only progress notes that indicated insolated, intermittent episodes of dizziness.  Id.

The Board finds that service connection for a disability manifested by dizziness is not warranted.  The service treatment records do not establish the presence of a disability manifested by dizziness while the Veteran was on active duty.  Significantly, as noted above, the August 2015 and 2017 VA examiners did not find a current or chronic disability.  The Veteran was not found to have a current disability based on the competent evidence of record.  Based on the relevant medical and lay evidence, the Board finds that a current, chronic disability does not exist.

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see Degmetich v. Brown, 104 F. 3d at 1328.  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. at 225.

A lay person is competent to establish a diagnosis in the following circumstances: (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In this case, a diagnosis of a disability manifested by dizziness is a complex finding that goes beyond the mere observation of symptoms by a lay person.  In other words, the clinical pathology of vestibular disorders is not readily recognizable by a layman, such as varicose veins or acne, and the lay evidence here does not establish current disability in this case.  Such lay evidence merely establishes reported prior events with no current residual disability.

In light of the foregoing, the Board concludes that the preponderance of the evidence is against a finding of service connection for a disability manifested by dizziness.  For all the above reasons, the preponderance of the evidence is against the claim and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C. § 5107 (b).

Headaches

The Veteran contends that his headaches began in service and have continued since then.  He maintains that his headaches began due to stress.  There are no records of treatment for headaches in service, but the Veteran contends that he was treated with aspirin for these issues.  3/31/2010 Hearing Testimony, at 13.

The Veteran was afforded a VA examination in November 2010 with an opinion issued in June 2012.  He reported his headaches began when he was approximately seventeen.  He also reported pounding headaches two to three times a week lasting about ten to twenty minutes, usually when he was upset.  He had not previously had treatment for headaches.  The 2012 examiner opined that her headache disability less likely than not had its onset during active duty or manifested to a compensable degree within one year after discharge.  11/17/2010 VA Examination, at 3; 6/14/2012 VA Examination, at 17-19.

In August 2015, the Veteran was diagnosed with tension headaches.  The disorder was found to be less likely than not incurred or caused by service as there was no evidence in service treatment records that the Veteran complained of headaches.  His headaches were also less likely than not caused or aggravated by CAD/IHD.  His symptoms indicate tension headaches and not migraines.  No nexus in medical literature existed between tension headaches and CAD/IHD.  8/19/2015 C&P Examination, at 16-17.

The Veteran was afforded another VA examination in April 2016, with an addendum opinion in November 2016.  The headache disorder was found to be less likely than not causally related to service or any incident of service.  There was no service related documented evidence of record to show his headache disorder was diagnosed or treated either during or with the year of active service.  The headache disorder was also found to be less likely as not caused or aggravated by a service connected disability.  The examiner noted that the Veteran's symptoms began secondary to his high blood pressure.  The single record of elevated diastolic blood pressure during active service was insufficient to establish a nexus for service connection and the claimed secondary disorder of headaches.  5/5/2016 C&P Examination; 11/30/2016 C&P Examination.

A VHA opinion was obtained in December 2017.  The clinician determined that the headache disorder was not caused by depression as there was no medical progress notes from a treating physician that indicated a relationship between tension headaches and the diagnosis of depression. 

The December 2017 clinician determined that it was at least as likely as not that the Veteran's headache disorder was aggravated at some point by his depression.  It is commonly accepted medical knowledge that tension headaches may be aggravated by psychosocial stressors including exacerbations of depression.  However, based on the lack of medical progress notes, the baseline could not be identified. 1/22/2018 BVA Letter.  

After review of the record, the Board finds that there is competent evidence to support the claim that the Veteran's current headache disorder has been aggravated by his service-connected major depressive disorder.  The Board notes that the earlier VA examiners did not consider whether the headache disorder was aggravated by major depressive disorder and do not conflict with the December 2017 opinion.  

Regarding baseline level of disability, the Board notes that upon VA examination on April 18, 2016, the headaches were described as "severe."  This appears to reflect worsening from prior examination and thus this date will serve as the baseline for determining the extent of aggravation.  

Therefore, service connection for the aggravation of a headache disorder is granted. 



ORDER

Service connection for hypertension, to include as secondary to service connected disability is denied.

Entitlement to service connection for a disability manifested by dizziness is denied.

Service connection for a headache disorder as aggravated by major depressive disorder is granted.




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


